Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Sabrina Renee Brown appeals from the district court’s order dismissing her civil action based on improper venue, declining to transfer the action to another district, and denying her motion to amend. Brown confines her appeal to the district court’s dismissal of her action based on improper venue. We have reviewed the record and find no reversible error in that ruling. Accordingly, we affirm for the reasons stated by the district court. Brown v. Panther II Transp., Inc., No. 2:16-cv-00158-RAJ-DEM (E.D. Va. Oct. 3, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED